DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 2/10/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen McSwain on 4/5/2021.

The application has been amended as follows: 
IN THE CLAIMS:
REPLACE CLAIM 21 with --A wire attachment appliance, comprising:
a shell having a plurality of cavities shaped to receive corresponding teeth, the shell including: 
a first recess in a first cavity of the plurality of cavities, the first recess defining an attachment material reservoir shaped to receive an attachment material; and
a second recess in a second cavity of the plurality of cavities, the second recess including a wire attachment member positioned therein; and


REPLACE CLAIM 23 with -- The wire attachment appliance of claim 21, wherein the attachment material reservoir is shaped to receive the attachment material while the first cavity is on the tooth.—

REPLACE CLAIM 26 with --The wire attachment appliance of claim 21, wherein the wire is external to a material from which the shell is formed.—

REPLACE CLAIM 28 with –The wire attachment appliance of claim 36, wherein the shell and the insert are removable from placement onto teeth while the wire remains attached to the tooth.--

CANCEL CLAIMS 30-35

REPLACE CLAIM 36 with –A wire attachment appliance, comprising:
a shell having a plurality of cavities shaped to receive corresponding teeth, the shell including:
a first recess in a first cavity of the plurality of cavities, the first recess defining an attachment material reservoir shaped to receive an attachment material, wherein opposing sides of the attachment material reservoir each includes a slit for positioning a wire through the attachment material reservoir; and

a wire spanning through the attachment material reservoir and in contact with the insert, the wire positioned to bond with the attachment material within the attachment material reservoir to attach the wire to a tooth in the first cavity, wherein the insert includes a slot to hold the wire in position with respect to the tooth, the wire positioned in a portion of the slot adapted to be distal to the tooth, wherein a portion of the slot adapted to be proximal to the tooth is wider than the portion of the slot adapted to be distal to the tooth to allow the insert to be removed from the tooth while the wire is attached to the tooth.—

REPLACE CLAIM 37 with --The wire attachment appliance of claim 36, wherein the shell includes a tab arranged to aid in lifting the wire attachment appliance off of the teeth.—

REPLACE CLAIM 39 with -- The wire attachment appliance of claim 36, wherein the insert is adapted to be adhered to a corresponding tooth within the second cavity.—

CANCEL CLAIM 42

Allowable Subject Matter
Claims 21-29, and 36-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination, fails to teach a wire attachment appliance comprising a shell and a wire, the shell having a plurality of cavities shaped to receive the teeth including a first recess in a first cavity defining an attachment material reservoir shaped to receive attachment material, and a second recess in a second cavity, the second recess including a wire attachment member/insert positioned therein, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD MORAN/Primary Examiner, Art Unit 3772